Citation Nr: 0815825	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

Mr. [redacted], United Spinal Association


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1995 to May 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.


FINDING OF FACT

Bipolar disorder was first manifest in service.  


CONCLUSION OF LAW

Bipolar disorder was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake,  __ F. 3d. __, WL 1902496 (2008).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records of July 1997 show that the veteran 
was noted to have progressively worsening depressive symptoms 
over the past year consistent with major depressive disorder.  
He was diagnosed with major depressive disorder.  It was 
noted he was considered unfit for duty.  It was considered 
that with a period of psychiatric treatment he may be 
restored to full duty.  He was placed on limited duty for 6 
months starting on July 28, 1997.  He was treated with Zoloft 
and was followed up at the psychiatric clinic.

In November 1997 medication was discontinued.  No new 
complaints were noted and the depressive symptoms were 
resolving.  He was diagnosed with major depressive disorder, 
resolved.  

In December 1997 he was re-evaluated for limited duty.  It 
was noted he had been off Zoloft for a month and that he was 
doing well.  He was diagnosed with major depressive disorder, 
resolved.  He was noted to be considered psychiatrically fit 
for duty and that further psychiatric follow up was not 
indicated.  

VA outpatient treatment records of June 2005 show a diagnosis 
of bipolar disorder, not otherwise specified, by history, 
depression disorder due to general medical conditions, and 
anxiety disorder, not otherwise specified.  Later that same 
month he was diagnosed with bipolar disorder, mixed type, 
with no psychotic features.  Additional VA outpatient records 
show continued follow up treatment for the veteran's bipolar 
disorder.  

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a finding of service 
connection for bipolar disorder.

The Board notes that the veteran was diagnosed with major 
depressive disorder in service.  He was treated with 
medication, was placed on limited duty for 6 months and was 
considered, at the time, to be unfit for duty.  After six 
months of limited duty and treatment, the veteran was once 
again found fit for duty.  Considering the duration and 
character of the treatment received for his major depressive 
disorder, the Board finds that the veteran's disability in 
service was chronic and therefore 38 C.F.R. § 3.303(b) is for 
application.  As noted above, 38 C.F.R. § 3.303(b) provides 
that subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake, supra.  The veteran was diagnosed with 
bipolar disorder not otherwise specified, by history in June 
2005.  Later that same month the diagnosis was bipolar 
disorder, mixed type, with no psychotic features.  The Board 
finds that the currently diagnosed bipolar disorder is a 
subsequent manifestation of the major depressive disorder the 
veteran was diagnosed with during service.  There is nothing 
in the record that dissociates the current diagnosis of 
bipolar disorder from the major depressive disorder in 
service.  Consequently, the Board finds that the veteran is 
entitled to service connection for bipolar disorder. 


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


